Filed 9/20/22 P. v. Eggers CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 THE PEOPLE,                                                          D079196

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. No. SCD281269)

 JOHNATHAN EGGERS,

           Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County,
Frederic L. Link, Judge. Affirmed in part, reversed in part, and remanded
with directions.
         Laura P. Gordon, under appointment by the Court of Appeal, for
Defendant and Appellant.
         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Charles C. Ragland, Assistant Attorney General, Melissa
Mandel and Adrian R. Contreras, Deputy Attorneys General, for Plaintiff and
Respondent.
      A jury convicted Johnathan Eggers of carjacking (Pen. Code, 1 § 215,
subd. (a)); robbery (§ 211); assault by means of force likely to cause great
bodily injury (§ 245, subd. (a)(4)); vehicle theft (Veh. Code, § 10851, subd. (a));
and receiving a stolen vehicle (Pen. Code, § 496d). The jury also found true
allegations that Eggers used a deadly or dangerous weapon (§ 12022,
subd. (b)(2)) and that he personally inflicted great bodily injury (§ 12022.7,
subd. (a)). Eggers admitted a serious felony prior conviction (§ 667,
subd. (a)(1)) and a strike prior (§ 667, subds. (b)-(i)). He was sentenced to a
determinate term of 28 years in prison.
      Eggers appeals challenging only his sentence. His sentence includes
several upper term designations. He contends he is entitled to the benefit of
recent legislative changes to section 1170, subdivision (b), limiting the trial
court’s ability to impose upper term sentences. The Attorney General
properly agrees and concedes the case must be remanded for resentencing.
We agree with the parties and will remand for a new sentencing hearing

applying the new statutory changes.2
                                  DISCUSSION
      After the sentencing took place in this case, the Legislature enacted
Senate Bill No. 567 (2021-2022 Reg. Sess.) and Assembly Bill No. 124 (2021-
2022 Reg. Sess.) modifying section 1170, subdivision (b) by changing the
requirements for trial courts regarding selection of upper term sentences.




1      All further statutory references are to the Penal Code unless otherwise
specified.

2     Given the Attorney General's concession and the absence of any
challenge to the convictions, it is not necessary to discuss the facts of the
various offenses.

                                         2
Eggers’s case is not final on appeal, and thus, he is entitled to the benefit of
the new changes. (People v. Lopez (2022) 78 Cal.App.5th 459, 464-465.)
                                 DISPOSITION
      The sentence is reversed, and the case is remanded to the superior
court with directions to conduct a new sentencing hearing and to apply the
new legislative changes to section 1170, subdivision (b). In all other respects,
the judgment is affirmed.



                                                        HUFFMAN, Acting P. J.

WE CONCUR:




HALLER, J.




IRION, J.




                                        3